Citation Nr: 0521143	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  97-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
L5- S1-J1 spondylolisthesis, lumbar degenerative disc disease 
and bilateral L5-S1 severe neural foramina stenosis prior to 
August 1, 1996.

2.  Entitlement to an evaluation in excess of 60 percent for 
L5- S1-J1 spondylolisthesis, lumbar degenerative disc disease 
and bilateral L5-S1 severe neural foramina stenosis after 
August 1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In August 1996, the RO implemented the Board's May 1996 
decision granting service connection for the low back 
disability and assigned a 20 percent evaluation, effective 
May 28, 1992.  The veteran disagreed with this initial rating 
assigned and perfected this appeal.  In a February 2000 
rating decision, the RO increased the initial evaluation to 
40 percent disabling, effective May 28, 1992.

The Board remanded the appeal for additional development in 
July 2003.  After completing that Board's remand requests and 
readjudicating the claim, in January 2005, the RO increased 
the 40 percent rating to 60 percent, effective August 1, 
1996.  The matter has been returned for appellate review.

Given the aforementioned procedural development, the issues 
before the Board are as styled on the title page.  Fenderson 
v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 
(1993).

VA outpatient treatment reports dated from 2002 to 2004 
reflect a diagnosis of depression due to the veteran's 
medical condition.  The veteran may wish to pursue a claim of 
entitlement to service connection for depression, claimed as 
secondary to his service-connected low back disability.  The 
matter is referred to the RO for the appropriate development.




FINDINGS OF FACT

1.  Before and on July 4, 1996, the veteran's L5-S1-J1 
spondylolisthesis, lumbar degenerative disc disease, and 
bilateral L5-S1 severe neural foramina stenosis was not 
productive of pronounced intervertebral disc syndrome.

2.  Effective July 5, 1996, the veteran's disability was 
productive of pronounced intervertebral disc syndrome sciatic 
neuropathy and muscle spasm.

3.  Since July 5, 1996, ankylosis of the veteran's entire 
spine has not been present and is not present.


CONCLUSIONS OF LAW

1.  Before and on July 4, 1996, the schedular criteria for an 
initial rating in excess of 40 percent for L5- S1-J1 
spondylolisthesis, lumbar degenerative disc disease, and 
bilateral L5-S1 severe neural foramina stenosis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.3, 4.7, 
4.71a, Diagnostic Code 5286 (1999), 5293 (in effect before 
September 23, 2002).

2.  Effective July 5, 1996, to July 31, 1996, the schedular 
criteria for an initial rating to 60 percent for L5- S1-J1 
spondylolisthesis, lumbar degenerative disc disease, and 
bilateral L5-S1 severe neural foramina stenosis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.3, 4.7, 
4.71a, 5293 (in effect before September 23, 2002).

3.  Since July 5, 1996, the schedular criteria for an initial 
rating in excess of 60 percent for L5- S1-J1 
spondylolisthesis, lumbar degenerative disc disease, and 
bilateral L5-S1 severe neural foramina stenosis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5286 (1999), 5293 (in effect before 
and after September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5241, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

The veteran in essence maintains that an initial rating in 
excess of 40 percent is warranted for his service connected 
low back disability prior to August 1, 1996, and an initial 
rating in excess of 60 percent is warranted thereafter.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Because the veteran appealed 
the RO's determination at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found -a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected L5- S1-J1 spondylolisthesis, 
lumbar degenerative disc disease, and bilateral L5-S1 severe 
neural foramina stenosis has been rated under Diagnostic Code 
5293-5243.

Diagnostic Code 5293 in effect prior to September 23, 2002 
provides a 20 percent rating for moderate intervertebral disc 
syndrome with recurring attacks, a 40 percent rating for 
severe symptoms with recurring attacks and intermittent 
relief, and a 60 percent rating for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
prior to September 23, 2002). 

These criteria involve loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
lumbar spine. VAOPGCPREC 36-97 (citing Johnson v. Brown, 9 
Vet. App. 7, 10-11 (1996)).

The rating provisions for intervertebral disc syndrome were 
revised effective September 23, 2002.  In addition, the 
rating provisions for disabilities of the spine were 
substantially revised, effective September 26, 2003.  When a 
provision of the Rating Schedule is amended while a claim for 
an increased rating under that provision is pending, VA must 
first determine whether the amended regulation is more 
favorable to the claimant; however, the post amendment 
criteria may not be applied prior to the effective date of 
the change.  VAOPGCPREC 3-00.  In this case, the new version 
of Diagnostic Code 5293 is applicable only from September 23, 
2002, and the new schedule for evaluating diseases and 
injuries of the spine is applicable only from September 26, 
2003.  

Under Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warranted a 20 percent evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warranted a 40 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warranted a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective September 23, 2002.

Note (1) an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes. 

Note (3), if intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. 

Effective September 26, 2003, the general rating formula for 
disease and injuries of the spine (for diagnostic codes 5235 
to 5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) is to be used with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected.  

The new regulatory provisions, in relevant part, provides  a 
100 percent rating for unfavorable ankylosis of the entire 
spine.

Note (5) instructs that unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6) instructs to separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

When rating intervertebral disc syndrome based on 
incapacitating episodes, the criteria are the same as 
proscribed above under Diagnostic Code 5293, effective 
September 23, 2002.  With regard to this provision, the 
regulatory provisions were merely moved to Diagnostic Code 
5243 Intervertebral disc syndrome, effective September 26, 
2003.  38 C.F.R. § 4.17a, Diagnostic Code 5243. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Factual Background & Analysis

The record has been reviewed and the evidence has been 
carefully considered.  The veteran's service-connected low 
back disability has been rated as 40 percent disabling from 
May 28, 1992 to July 31, 1996, and 60 percent disabling since 
August 1, 1996.  

For the reasons discussed below, a rating higher than 40 
percent is not warranted before or on July 4, 1996, and 
effective July 5, 1996, a rating to 60 percent and no higher 
is warranted.  

To promote clarity, each rating period will be addressed 
separately below.

From May 28, 1992, to July 4, 1996

Before and on July 4, 1996, the criteria for an initial 
rating in excess of 40 percent were not met.  During this 
period, the veteran's disability was not productive of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief so as to 
warrant a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  During this period, VA and private medical 
reports overall show findings of severe limitation of motion 
with pain, but the reports are negative for demonstrable 
muscle spasm or absent ankle jerk.  See September 1992 
medical report from B. Ortiz, M.D., March 1994 Report of the 
Lumbosacral Computed Tomography Scan, and February 1996 Board 
Hearing Transcript, wherein veteran's symptoms primarily 
consisted of limited motion with pain.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5294, and 5295 (2001) were also reviewed.  Those provisions 
do not provide for an evaluation higher than 40 percent; 
thus, an increased rating in this regard is prohibited.

The preponderance of the evidence weighs against the 
assignment of an initial rating in excess of 40 percent 
during this period.

From July 5, 1996, to July 31, 1996

Effective July 5, 1996, the criteria for an initial 
evaluation to 60 percent were met.  When resolving doubt in 
the veteran's favor, the Board finds that the July 5, 1996, 
VA examination report reveals evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm so as to warrant a 60 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The examination report shows that the veteran complained of 
pain with radiation to the posterior aspect of the left leg.  
He also noted that pain worsened upon prolonged standing or 
sitting.  Additionally, objective evaluation revealed 
evidence of severe lumbosacral paravertebral muscle spasm, 
muscle atrophy, and diminished reflexes.  Range of motion was 
severely limited as well.  The VA examiner noted exquisite 
pain objectively on all movements, muscle atrophy of the 
right calf and left thigh of 2-centimeters each.  The muscle 
atrophy was indicative of damage to S1 root and L4 root, 
respectively.  The veteran also had diminished right patella 
reflexes +1, which suggested damage to right L4 root.  The 
diagnoses were bilateral spondylolysis, degenerative facet 
joint disease and Grade II spondylolisthesis by computed 
tomography scan; concentric bulging disc at L5-S1 associated 
with Grade I spondylolisthesis of L5-S1; and clinical right 
L4, bilateral S1 lumbar radiculopathy. 

Given the foregoing and when resolving all doubt in the 
veteran's favor, the criteria for an initial rating to 60 
percent were met effective July 5, 1996.  To this extent 
only, an increased rating is warranted.

Since July 5, 1996

Since July 5, 1996, the criteria for the assignment of an 
initial schedular rating in excess of 60 percent have not 
been met.  

Under Diagnostic Code 5293, a 60 percent rating is the 
maximum rating percentage allowable.  Thus, the assignment of 
an increased rating in this regard is prohibited.  

Additionally, when appropriate, the veteran's lumbar spine 
disability has also been considered under the new schedular 
provisions, effective September 23, 2002 and September 26, 
2003.  See VAOPGCPREC 3-00; 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  
Nonetheless, a 60 percent rating is the maximum schedular 
criteria allowable under those provisions too.  

Finally, the provisions of Diagnostic Code 5286 (in effect 
prior to September 26, 2003) and Diagnostic Code 5241 spinal 
fusion (effective September 26, 2003) have been considered.  
Although the veteran has L5-S1 spondylolisthesis with lumbar 
L5-S1 disc disease and bilateral L5-S1 several neural 
foramina with narrowing, there is no evidence of unfavorable 
anklyosis of the entire spine.  See VA outpatient treatment 
reports dated from 1996 to 2004, VA examination reports dated 
from 1996 to 2004.  On VA examination in November 2004, no 
postural abnormalities or fixed deformities of the spine were 
noted.  Thus, an increased rating in this regard is not 
warranted.  



Extraschedular Consideration

It does not appear from the evidence that the RO has 
considered the whether referral for an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is warranted.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  

Summary 

The preponderance of the evidence weighs against the 
veteran's claim of entitlement to an initial rating in excess 
of 40 percent for the service-connected lumbar spine 
disability before and on July 4, 1996.  The evidence supports 
the assignment of an initial rating to 60 percent from July 
5, 1996, to July 31, 1996.  The preponderance of the evidence 
weighs against the assignment of an initial rating in excess 
of 60 percent since July 5, 1996.  38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Codes 5286; 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective before and after September 23, 2002) and 
38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5243 (effective 
September 26, 2003).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)). 

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decisions dated in August 
1996 and January 2005, Statement of the Case dated in April 
1997, Supplemental Statement of the Case dated in January 
2005, and VA letter dated in August 2003, VA apprised the 
veteran and his representative of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decision, and the information and evidence needed to 
substantiate the claim.  In the August 2003 letter, VA told 
the veteran what evidence or information he needed to 
substantiate his claim and what medical information and/or 
evidence it would assist him with obtaining.  VA has 
fulfilled its duty to inform the veteran of the information 
and evidence needed to substantiate his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records, VA medical and 
examination reports dated from 1996 to 2004, and medical 
statements from the veteran's private physicians dated from 
1992 to 2000.  The veteran was furnished medical release of 
information forms and told to inform VA of any additional 
dates and places of treatment, as well as any other pertinent 
information or evidence in the veteran's control.  Neither 
the veteran nor his representative has identified any 
outstanding evidence which could be used to support the issue 
on appeal.  VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Before and on July 4, 1996, entitlement to an initial rating 
in excess of 40 percent for L5- S1-J1 spondylolisthesis, 
lumbar degenerative disc disease and bilateral L5-S1 severe 
neural foramina stenosis is denied.

From July 5, 1996, to July 31, 1996, entitlement to an 
initial rating to 60 percent for L5- S1-J1 spondylolisthesis, 
lumbar degenerative disc disease, and bilateral L5-S1 severe 
neural foramina stenosis is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.

Since July 5, 1996, entitlement to an evaluation in excess of 
60 percent for L5- S1-J1 spondylolisthesis, lumbar 
degenerative disc disease and bilateral L5-S1 severe neural 
foramina stenosis is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


